     Case 5:20-cv-00114-DCB-MTP Document 17 Filed 01/28/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
TIERRE HILL                                                    PLAINTIFF

V.                              CIVIL ACTION NO. 5:20-cv-114-DCB-MTP

SHUNLEKEE PENDLETON                                            DEFENDANT



              Order Adopting Report and Recommendation
     This matter is before the Court on Defendant’s Motion to

Dismiss [ECF No. 11] and Magistrate Judge Michael T. Parker’s

Report and Recommendation [ECF No. 15], to which no objections

have been filed by the Plaintiff. Judge Parker recommends that the

Complaint be dismissed with prejudice for failure to state a claim

that is cognizable under 42 U.S.C. § 1983. Additionally, Judge

Parker recommends that the dismissal count as a “strike” pursuant

to 28 U.S.C. § 1915(g). Having carefully reviewed the same, the

Court   finds    that    Magistrate     Judge    Parker’s    Report      and

Recommendation is well taken and shall be adopted as the findings

and conclusions of this Court.

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation is ADOPTED as the

findings and conclusions of this Court.


                                    1
    Case 5:20-cv-00114-DCB-MTP Document 17 Filed 01/28/21 Page 2 of 2



     IT IS FURTHER ORDERED that the Defendant’s Motion to Dismiss

[ECF No. 11] is GRANTED and the Plaintiff’s Complaint [ECF No. 1]

is DISMISSED WITH PREJUDICE.

     IT IS FURTHER ORDERED that the Plaintiff will receive a strike

pursuant to 28 U.S.C. § 1915(g).

     A final judgment shall be entered of even date herewith in

accordance with Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED, this the 28th day of January, 2021.




                                         __/s/ David Bramlette_______
                                         UNITED STATES DISTRICT COURT




                                   2
